Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-22 are subject to examination.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.


The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
Sending a failure attribution request to a peer for detecting unauthorized access, please see claim 1 and refer to MPEP 606 for title contents.


Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 6, 12, 14, 16, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikonomou, 20140007205 in view of Parker 20130024515.
Referring to claim(s) 1, 12, 22, Oikonomou discloses a system for identifying unauthorized attempts to access an account in a computer system, the account having an authorized user, the system comprising: a processor; a memory storing user data associated with the authorized user; and an authentication application containing processor executable instructions that, when executed by the processor, are to cause the processor to: a  non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a computer system, cause the processor to identify unauthorized attempts to access an account, the account having an authorized user, the instructions, when executed by the processor, cause the processor to:

    PNG
    media_image1.png
    541
    632
    media_image1.png
    Greyscale

a method of identifying unauthorized attempts to access an account in a computer system, the account having an authorized user (repeated failed attempts to access an account, para 13), the method comprising: determining that a count of failed attempts to access the account exceeds a maximum (when repeated failed attempts to access an account, the account is temporarily locked, para 13; since it is repeated failed attempts, in which repeated includes checking for maximum attempts); based on the count exceeding the maximum, taking a security action with respect to the account (when repeated failed attempts to access an account, the account is temporarily locked being a security action, para 13; since it is repeated failed attempts, in which repeated includes checking for maximum attempts). Oikonomou does not specifically mention about, which is well-known in the art, which Parker discloses, 

    PNG
    media_image2.png
    318
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    458
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Oikonomou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known accessing a list containing authorized peers/users. A communication, request/response with the peer would enable determining whether a user is in the list or not. When the 

Referring to claim(s) 3, 14, Parker discloses wherein the stored user data comprises a peer list containing the one or more peer contacts associated with the authorized user (nodes/peers having the list, para 36).

Referring to claim(s) 5, 16, Parker discloses peer contact information to which the failure attribution request is to be transmitted (other peer information for the request, para 36).

Referring to claim(s) 6, 17, Oikonomou discloses wherein the security action comprises at least one of sending a notification to a security administrator, altering an authorization setting for the account, temporarily preventing further access attempts to the account, or imposing a further level of authentication required to access the account following a successful authentication (when repeated failed attempts to access an account, the account is temporarily locked being a security action, para 13; since it is repeated failed attempts, in which repeated includes checking for maximum attempts).

Claim(s) 2, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikonomou, in view of Parker and Kutner 2020/0213334.
Referring to claim(s) 2, 13, Oikonomou and Parker do not specifically mention about, which is well-known in the art, which Kutner discloses, determine that the count of failed attempts to access the account exceeds the maximum by: receiving a request for access to the account with offered credentials (attempted credential, para 40, 41); determining that the offered credentials do not match stored user 

    PNG
    media_image4.png
    627
    759
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    633
    849
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Oikonomou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential, credential log and number of failed attempts. When the credential is valid a user is allowed to access a recourse. When the credential is determined to be invalid the user would be able to provide the credential again until the number of attempts reach to a threshold. Before the number of attempts reach to the threshold, the user would be provided access if the user provide a valid credential, para 40, 41.  

Claim(s) 4, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikonomou, in view of Parker and Yeates et al., 20050120214.
Referring to claim(s) 4, 15, Oikonomou and Parker do not specifically mention about, which is well-known in the art, which Yeates discloses, wherein the peer list is stored in association with the account (the list at peers with accounts on both peers for authentication and authorization, para 6). 

    PNG
    media_image6.png
    607
    779
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    547
    741
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    742
    572
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Oikonomou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could .  

Claim(s) 7, 11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikonomou, in view of Parker and Tamvada et al., 2017/0064090.
Referring to claim(s) 7, 18, Oikonomou discloses when the response denies user involvement in the failed attempts then taking the security action (the account is temporarily locked, para 13). 

    PNG
    media_image9.png
    538
    775
    media_image9.png
    Greyscale

Oikonomou and Parker do not specifically mention about, which is well-known in the art, which Tamvada discloses, transmitting an attribution request to a user contact address for the authorized user (request to the user regarding contact, para 48, 49), receiving a response from the user contact address (response to the request, para 73). Therefore, it would have been obvious to one of ordinary skill in the 

Referring to claim(s) 11, Tamvada discloses determining that a number of failure attribution requests transmitted over a time period is below an abuse threshold as a condition precedent to transmitting the failure attribution request (abuse determination engine determines the request within a time period exceeds a threshold or not to transmit the request, para 95, 97).

Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikonomou, in view of Parker, Weaver 2008/0189338 and Noh et al., 2009/0116640.
Referring to claim(s) 8, 19, Oikonomou and Parker do not specifically mention about, which is well-known in the art, which Weaver discloses, a plurality of peer contacts in a hierarchical order (hierarchical peer contact list with next peer, para 50), and wherein transmitting comprises: transmitting the failure attribution request to a first peer contact in the hierarchical order (request to peer of the hierarchical peer contact list, para 50); awaiting the response; sending the failure attribution request to a next peer contact in the hierarchical order (request to next peer of the hierarchical peer contact list when failure, para 50). 

    PNG
    media_image10.png
    583
    742
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Oikonomou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known hierarchical peer contact list. A next peer contact would be used regarding the request and response. The contact address would be utilized for communication for performing authorization of a user, para 50. Oikonomou, Weaver and Parker do not specifically mention about, which is well-known in the art, which Noh discloses, if the response is not received within a time window, para 39. 

    PNG
    media_image11.png
    553
    757
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Oikonomou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining whether or not a response request is not received within a time window. When the response is not received within the time window further processing would be made prior to performing an action, para 39.  

Claim(s) 9, 10, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikonomou, in view of Parker, Weaver, Noh and Li et al., 2014/0259130.
Referring to claim(s) 9, 20, Oikonomou, Weaver, Noh and Parker do not specifically mention about, which is well-known in the art, which Li discloses, temporarily preventing further access attempts to the account while awaiting the response, para 70. 

    PNG
    media_image12.png
    663
    505
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Oikonomou to implement these 

Referring to claim(s) 10, 21, Weaver discloses, wherein the awaiting and sending are repeated for each successive peer contact in the hierarchical order, para 50. Noh discloses until the response is received, para 39.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493